     Case 1:20-cv-00523-NONE-SAB Document 14-2 Filed 04/27/20 Page 1 of 3

 1    MAYER BROWN LLP
      CARMINE R. ZARLENGA (pro hac vice)
 2    czarlenga@mayerbrown.com
 3    1999 K Street, N.W.
      Washington, DC 20006-1101
 4    Telephone: (202) 263-3000
      Facsimile: (202) 263-3300
 5
      DALE GIALI (SBN 150382)
 6    dgiali@mayerbrown.com
 7    KERI E. BORDERS (SBN 194015)
      kborders@mayerbrown.com
 8    350 South Grand Avenue, 25th Floor
      Los Angeles, CA 90071-1503
 9    Telephone: (213) 229-9500
      Facsimile: (213) 625-0248
10

11    Attorneys for Plaintiff 3M Company

12
                                    UNITED STATES DISTRICT COURT
13
                               EASTERN DISTRICT OF CALIFORNIA
14

15    3M COMPANY,                                      Case No. 1:20-cv-00523-NONE-SAB

16                     Plaintiff,                      DECLARATION OF CARMINE R.
                                                       ZARLENGA IN SUPPORT OF
17           vs.                                       PLAINTIFF 3M COMPANY’S MOTION
                                                       FOR A TEMPORARY RESTRAINING
18    RX2LIVE, LLC and RX2LIVE, INC.,                  ORDER AND PRELIMINARY
19                                                     INJUNCTION
                       Defendants.
20                                                     [Filed concurrently with Plaintiff’s Notice of
                                                       Motion; Memorandum of Points and
21                                                     Authorities; Declaration of Dale Giali;
                                                       Declaration of Charles Stobbie; Declaration
22                                                     of David A. Crist; and [Proposed] Order]
23                                                     Action Filed: April 10, 2020
24                                                     Amended Complaint Filed: April 19, 2020
                                                       Jury Trial Demanded
25

26

27

28


                                       DECLARATION OF CARMINE R. ZARLENGA ISO MOTION FOR TRO,
                                                                CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-2 Filed 04/27/20 Page 2 of 3

 1           I, Carmine R. Zarlenga, declare as follows:
 2           1.      I am a partner at the law firm of Mayer Brown LLP, counsel of record in this action
 3    for Plaintiff 3M Company (“3M” or “Plaintiff”). This declaration is made in support of Plaintiff’s
 4    Motion for a Temporary Restraining Order and Preliminary Injunction against Defendants
 5    RX2Live, LLC and RX2Live, Inc. (collectively, “RX2Live” or “Defendants”), which is being filed
 6    concurrently herewith. I have personal knowledge of the matters set forth herein, and could and
 7    would competently testify thereto if called as a witness.
 8           2.      On April 16, 2020, Mr. Joe Lipari of The Sultzer Law Group contacted my firm,
 9    Mayer Brown LLP, on behalf of Defendants. Mr. Lipari indicated that he was in the process of
10    being engaged as defense counsel in this action and that his telephone number where he could be
11    reached is (845) 705-9317.
12           3.      I returned Mr. Lipari’s telephone call on April 16, 2020, and left a voicemail
13    message. Mr. Lipari did not return my call.
14           4.      On April 24, 2020, at 7:01 PM Eastern Standard Time, I sent Mr. Lipari an email to
15    inquire about his status as defense counsel for RX2Live and to provide notification of the instant
16    Motion. Mr. Lipari replied that as of April 16 he was “indeed in the process of being retained” but
17    added that “[a]s of today, we have not been retained and we are not counsel for defendants.” See
18    Exhibit 1.
19           5.      On April 25, 2020, this Motion and supporting Declarations were sent via UPS
20    overnight shipping to Brian Hazelgren, Chief Executive Officer of Defendants RX2Live, LLC and
21    RX2Live, Inc., at his residence at 3126 East Gary Street, Mesa, Arizona, 85213. Delivery to Mr.
22    Hazelgren was confirmed on April 27, 2020.
23           6.      On April 27, 2020, I made an effort to contact Defendants at two telephone numbers
24    that I was able to locate as being linked to RX2Live or their CEO, Brian Hazelgren: (480) 639-
25    3048 and (877) 668-7477. The first telephone number did not connect, and the second telephone
26    number is not linked to Defendants’ business.
27           7.      I declare under penalty of perjury under the laws of the United States that the
28    foregoing is true and correct.

                                                      -1-
                                        DECLARATION OF CARMINE R. ZARLENGA ISO MOTION FOR TRO,
                                                                 CASE NO. 1:20-CV-00523-NONE-SAB
     Case 1:20-cv-00523-NONE-SAB Document 14-2 Filed 04/27/20 Page 3 of 3

 1          Executed this 27th day of April, 2020 at Arlington, Virginia.
 2

 3

 4                                               Carmine R. Zarlenga
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
                                      DECLARATION OF CARMINE R. ZARLENGA ISO MOTION FOR TRO,
                                                               CASE NO. 1:20-CV-00523-NONE-SAB
